103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robin STEELE, Plaintiff-Appellant,v.ELECTRONIC DATA SYSTEMS CORPORATION, Defendant-Appellee.
No. 95-3906.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1996.

Before:  KEITH, NORRIS, and DAUGHTREY, Circuit Judges.
PER CURIAM.


1
The plaintiff, Robin Steele, appeals the district court's grant of summary judgment to the defendant in this case involving alleged violations of Ohio's employment discrimination statute.  Applying Title VII analysis, as required by Ohio law, the district court found that the plaintiff had failed to make out a prima facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), pointing specifically to her failure to establish her qualification for the promotion that she was denied, as well as any direct evidence of discriminatory intent on the part of the actual decision-makers.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to the defendant.  Because the reasons for this decision have been fully and accurately articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court on the reasoning set out by that court in its opinion and order dated June 9, 1995, and memorandum opinion dated July 24, 1995.